Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 8/15/22, with respect to the rejection of claims 12-15 under anticipation have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Schalk (applied in an anticipation rejection). The amendments to claims 1-10 to depend on claim 12 and the newly added claims 16 and 17 are combined in the obviousness rejection over the same combination of the references.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 ends abruptly without completing the sentence. The phrase, “is an ultrasonic measuring” seems to be missing the term “device” at the end.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear as to what the applicant intends to define in the claim.
Regarding claim 14, it is not clear as to how first and second ultrasonic transducers be part of the reusable device when the transducers are part of the single use device (claim 12) that consists of the first and second chambers containing the first and second ultrasonic transducers. If the applicant intends to have the first and second ultrasonic  transducers in the single-use device, then claim would not further define claim 12 as such limitation is already defined in claim 12.
Regarding claim 16, the claim contradicts the limitation of claim 12 in which the fluid is capable of flowing around each of the first and second chambers, claim 16 defines that the chambers are free of fluid during operation, then how would it be flowing around?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Spani et al. (5,463,906) (hereinafter Spani) in view of Schalk (5,905,207).
Regarding claim 12, Spani teaches an ultrasonic measuring system for the measurement of a flow of a fluid (Fig. 1), comprising: a single-use device (flow body 1) designed for single use; a reusable device (40) designed for multiple use; a first ultrasonic transducer (30); and a second ultrasonic transducer (30), the single-use device comprising a measuring tube (flow path 11), a first chamber and a second chamber (see annotated figure below), the measuring tube having a central axis defining a flow direction for the fluid, the first chamber configured to emit a signal of the first ultrasonic transducer, the second chamber configured to emit a signal of the second ultrasonic transducer (transducers 30 transmits signals through the chambers in flow body 1, via acoustic connectors 15, when flow body is placed in the reusable mechanism 40), the measuring tube further including an inlet and an outlet for the fluid (at nozzles 13 and 14), the first chamber and the second chamber bound a rectilinear measuring section for the fluid which extends from the first chamber to the second chamber (Figs. 1 & 2), and that the measuring section extends in the flow direction, the reusable device comprising a control device (acoustic flowmeter 32) configured to actuate the ultrasonic transducers and to receive signals from the ultrasonic transducers, and the reusable device is detachably connectable to the single-use device so that the reusable device and the single-use device are fixed relative to each other (Fig. 1). 

    PNG
    media_image1.png
    223
    419
    media_image1.png
    Greyscale

Spani does not explicitly teach the first chamber and the second chamber being configured and arranged such that the fluid is capable of flowing around each of the first chamber and the second chamber.
Schalk teaches the first chamber (18) and the second chamber (18) (Fig. 1) configured and arranged such that the fluid is capable of flowing around each of the first chamber and the second chamber (in antechamber 14).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form chambers within the flow path as taught by Schalk for the chambers of Spani since such an arrangement would provide unobstructed wave transmission between the transducers as there will be no wall of the conduit compared to the chambers formed outside the conduit.
Regarding claim 13, Spani teaches the single-use device and the reusable device are connectable to each other by a clamping connection (Fig. 1, clamping mechanism 40 with slide bar 45) .
Regarding claim 14, Spani teaches the first ultrasonic transducer and the second ultrasonic transducer are part of the reusable device.
Regarding claim 16, Spani teaches both the first and second chambers are free of fluid during operation (see annotated figure above).
Regarding claim 17, Spani teaches . (New) The ultrasonic measuring system according to claim 12, wherein both the first and second chambers are separate from each other (Fig. 2).
Regarding claim 1, Spani teaches the single-use device is an ultrasonic measuring (title).
Regarding claim 2, Spani in view of Schalk teach the first chamber and the second chamber arranged in the measuring tube between the inlet and the outlet (Fig. 1).  
Regarding claim 3, Spani in view of Schalk teach the first ultrasonic transducer and the second ultrasonic transducer are arranged on the central axis of the measuring tube (Fig. 1).  
Regarding claim 4, Spani in view of Schalk teach the measuring tube has a flow cross-section for the fluid between the first ultrasonic transducer and the second ultrasonic transducer (Fig. 1), however the combination fail to teach the flow cross-section between the first ultrasonic transducer and the second ultrasonic transducer being smaller than a flow cross-section at the inlet of the measuring tube. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a smaller flow cross-section between the transducers since such an arrangement would provide a straightened laminar flow through the passage thereby reducing adherence of gas bubbles.
Regarding claim 5, Spani in view of Schalk teach the measuring tube having a substantially constant flow cross-section for the fluid between the first ultrasonic transducer and the second ultrasonic transducer (Fig. 1).  
Regarding claim 6, Spani in view of Schalk teach the first chamber is arranged closer to the inlet and the second chamber is arranged closer to the outlet, the first chamber has a first flow guiding element (22) on a side facing the inlet to reduce turbulence, or the second chamber has a second flow guiding element on a side facing the outlet to reduce turbulence (Fig. 1).  
Regarding claim 7, Spani in view of Schalk teach the measuring section has a first end at the first ultrasonic transducer and a second end at the second ultrasonic transducer (Fig. 1), and an acoustic lens (20) configured to focus ultrasonic signals is provided at each of the first end and the second end.  
Regarding claim 8, Spani in view of Schalk teach all the claimed features except for each of the first chamber and the second chamber has a substantially drop-shaped profile in the flow direction.  Designing the chambers in  drop-shaped profile is nothing more than an obvious design choice since it is known that the such a shape would provide a smooth flow past the chamber due to the shape.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Spani in view of Schalk as applied to claim 12 above, and further in view of Hastings et al. (5,597,962) (hereinafter Hastings).
Regarding claim 9, Spani in view of Schalk teach all the claimed features except for a temperature sensor configured to determine the temperature of the fluid.  Hastings teaches a temperature sensor (temperature measuring means, Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a temperature sensor sing it would provide temperature measurements that can be used for compensation purpose in the flow measurements.
Regarding claim 10, Spani in view of Schalk teach all the claimed features except for a third ultrasonic transducer and a fourth ultrasonic transducer are provided on the measuring tube, the third and the fourth ultrasonic transducer lie opposite each other and are each arranged and aligned perpendicular to the flow direction to emit an ultrasonic signal. Hastings teaches a third ultrasonic transducer (14) and a fourth ultrasonic transducer (16) provided on the measuring tube, the third and the fourth ultrasonic transducer lie opposite each other and are each arranged and aligned perpendicular to the flow direction to emit an ultrasonic signal (Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional transducers lying perpendicularly to the flow direction opposite each other since such an arrangement would provide additional information of the flow and provide measurement accuracy.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        8/16/2022